Appeals by the defendant from two amended judgments of the County Court, Orange County (DeRosa, J.), both rendered June 29, 2006, revoking sentences of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing sentences of imprisonment upon his previous convictions of aggravated unlicensed operation of a *973motor vehicle in the first degree under indictment No. 04-00554 and operating a motor vehicle under the influence of alcohol in the first degree under indictment No. 04-00658.
Ordered that the amended judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.E, Florio, Angiolillo, McCarthy and Chambers, JJ., concur.